DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/5/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: in paragraph [35] the reference numeral “22” is used to refer to both the “base” and “weight/magnets”. It appears the “weights/magnets” are meant to correspond to reference numeral 42.  
Appropriate correction is required.
Claim Objections
Claims 1,4,7,10,11,14 and 20 are objected to because of the following informalities:  In claim 1 line 11, “wherein articulated funnel holder” should be “wherein the articulated funnel holder”.  In claim 4 line 3, “attaches” should be “attached”. Claim 7 should be amended to read “wherein when the articulated funnel holder is in the compact storage position”. In claim 10 line 4, “engage\” should be “engage”. In claim 11 line 9 the “to” after “accept” should be deleted. In claim 14 line 7, “a” should be deleted. In claim 14 line 15 “from away from” should be “away from”. In claim 20 lines 1 and 2, “from away from” should be “away from”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 line 4 it is unclear if the “a pivoting device” referenced is meant to be the same pivoting device in line 3. Further in claim 1 lines 6 and 7 there is no antecedent basis for the term “the pivoting mechanism”, it appears this is meant to reference “the pivoting device”. In claim 3 it is unclear what is being referenced as a “maximum opening”. In claim 8 there is no antecedent basis for the term “the magnetic base”, it appears this should read “the magnetic tray”. In claim 9 the scope of the claim is unclear. In particular it is unclear if the set of funnel rings is meant to be claimed in combination with the device, or if this is only meant to further limit the singular funnel ring. In claims 11,12,14 and 19 it is unclear what is meant by “receiving instrumentality”. In claim 14 the phrase “but not necessarily in the order shown” renders the claim indefinite, as it is unclear what specific method is being claimed. Further in claim 14 line 17, it is unclear if “a funnel ring” is meant to reference the funnel ring recited previously in the claim. In claim 16 there is no antecedent basis for the term “the magnetic base”. It appears this should reference “the magnetic tray”. It is unclear what limitations are being claimed in claim 18. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8,9,11,12,14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krusoe(US9440485) in view of Huang(US9242368) and further in view of Kidushim et al(US6390424).
[claim 1] Krusoe teaches an articulated funnel holder(fig 6) comprising a tray(100), a support arm(30) that connects to the tray, a funnel ring(50) configured to removably hold a funnel(54). Krusoe however does not teach that the tray is a magnetic tray, or the use of a pivoting device connected to the support arm, the pivoting device having two pivoting arms movably connected at two respective pivoting arm ends to allow one pivoting arm to rotate about the other pivoting arm, a telescopic mast 
[claim 2] wherein the magnetic tray comprises a continuous outward angled wall surrounding the edges of a plate to form a basin(as seen in figure 6), the basin configured to receive and retain a residue material from a used funnel held by the funnel ring. 
[claim 3] wherein one pivoting arm pivots about the other pivoting arm to create a maximum opening that forms an obtuse angle. 

[claim 8] wherein the support arm locates the pivot device off center relative to the magnetic base, as seen in figure 6. 
[claim 9] wherein the funnel ring could be one of a set of different sized funnel rings with different ring circumferences. 
[claim 11] wherein the funnel ring rotational orientation to the telescopic mast and the telescopic mast length and rotational orientation to the support arm sets the position and placement of the funnel to deliver material to a receiving instrumentality. 
[claim 12] wherein the magnetic tray further forms a basin(fig 6) that is used as the receiving instrumentality. 
[claim 14,16-20] Krusoe in view of Huang in view of Kidushim further inherently teach the method of providing and using the device as detailed above.

Allowable Subject Matter
Claims 5-7,10,13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above claim objections and 112 rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120097809, US5799849, US20020020797, US6739936, US2324655, US1820305, USD341520, US268239.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632